Citation Nr: 1415517	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 12, 2009.  

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine from February 12, 2009 until January 5, 2011.  

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from January 5, 2011 until January 3, 2013.  

4.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine since January 3, 2013.  

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 12, 2009.  

6.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine from February 12, 2009 until January 3, 2013.  

7.  Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine since January 3, 2013.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from May 1967 until March 1968 and on active duty for nine days in May 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record. 

The Veteran appealed the October 2007 decision, which denied an increased evaluation for his service-connected spine disabilities.  Subsequently, in a March 2012 rating decision, the RO granted increased evaluations for both disabilities, the lumbar spine to 40 percent, effective from March 27, 2009, and 20 percent, effective from January 3, 2011, and the cervical spine to 20 percent, effective from March 27, 2009.  In a June 2012 rating decision, the RO changed the effective dates of these ratings.  Accordingly, the Veteran's lumbar spine disability was rated at 40 percent from February 12, 2009 and at 20 percent from January 5, 2011, and the cervical spine disability was rated at 20 percent from February 12, 2009.  Subsequently, in a January 2013 rating decision, the RO granted an increase to 40 percent for the lumbar spine, effective from January 3, 2013 and 30 percent for the cervical spine, effective from January 3, 2013.  The Board notes that the Veteran is presumed to be seeking the maximum evaluation for the entire period on appeal, and although the issues were not identified as staged ratings in the February 2014 hearing, the Board finds that there is no prejudice to the Veteran in evaluating the claims in this way.  As such, the issues are as reflected above.  

In January 2013, the RO rendered a decision that granted service connection for radiculopathy as secondary to degenerative disc disease of the lumbar spine, left upper extremity, rated at 30 percent, and right and left lower extremities, each rated at 20 percent.  As the Veteran has not expressed disagreement with the currently assigned ratings, the Board finds that entitlement to increased ratings for radiculopathy is not currently on appeal.  

Further, in Rice v. Shinseki, 22 Vet. App. 447  (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised in the Veteran's February 2014 claim for TDIU.  Specifically, according to the Veteran, he has been rendered unemployable as a result of his service-connected disabilities.  As such, the Board will consider as part and parcel of the Veteran's increased rating claims.  


FINDINGS OF FACT

1.  Prior to February 12, 2009, the Veteran's degenerative disc disease of the lumbar spine was not manifested by forward flexion of greater than 30 degrees but no greater than 60 degrees, a combined range of motion of no greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour, or abnormal kyphosis, or intervertebral disc syndrome (IVDS) with incapacitating episodes.  

2.  From February 12, 2009 until January 5, 2011, the Veteran's degenerative disc disease of the lumbar spine was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or IVDS with incapacitating episodes.  

3.  From January 5, 2011 until January 3, 2013, the Veteran's degenerative disc disease of the lumbar spine was not manifested by forward flexion of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or IVDS with incapacitating episodes.  

4.  Since January 3, 2013, the Veteran's degenerative disc disease of the lumbar spine has not been manifested by unfavorable ankylosis of the thoracolumbar spine, or IVDS with incapacitating episodes.  

5.  Prior to February 12, 2009, the Veteran's degenerative disc disease of the cervical spine was not manifested by forward flexion of greater than 15 degrees, but no more than 30 degrees, or a combined range of motion of no greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour, or abnormal kyphosis, or IVDS with incapacitating episodes.  

6.  From February 12, 2009 until January 3, 2013, the Veteran's degenerative disc disease of the cervical spine was not manifested by forward flexion of 15 degrees or less, favorable ankylosis of the entire cervical spine, or IVDS with incapacitating episodes.  

7.  Since January 3, 2013, the Veteran's degenerative disc disease of the cervical spine has not been manifested by unfavorable ankylosis of the entire cervical spine, or IVDS with incapacitating episodes.  

8.  The Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to February 12, 2009, the criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A, 5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

2.  From February 12, 2009 until January 5, 2011, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

3.  From January 5, 2011 until January 3, 2013, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

4.  Since January 3, 2013, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

5.  Prior to February 12, 2009, the criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

6.  From February 12, 2009 until January 3, 2013, the criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

7.  Since January 3, 2013, the criteria for a rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A,  5107 (West 2002); 38 U.S.C.A. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2013).   

8.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16(a), 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in June 2007, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in August 2007, January 2011, and January 2013.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  



	Lumbar Spine	


For VA purposes, normal forward flexion of the thoracolumbar spine is 0-90 degrees, extension is 0-30 degrees, left and right lateral flexion are 0-30 degrees, and left and right lateral rotation are 0-30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the diagnostic criteria pertinent to spinal disabilities, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243.  

a.  Prior to February 12, 2009

At an August 2007 VA examination, the Veteran reported stiffness after prolonged sitting, muscle spasms, and pain made worse with sitting.  Range of motion was as follows: forward flexion of 0-90 degrees, extension of 0-25 degrees, right lateral flexion of 0-25 degrees, left lateral flexion of 0-20 degrees, and right and left rotation of 0-30 degrees.  The examiner noted that there was no radiating pain on movement, no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner no ankylosis. 

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 10 percent for this time period.  Prior to February 12, 2009, the Veteran did not exhibit forward flexion of the thoracolumbar spine of at least 30 degrees, but not greater than 60 degrees, a combined range of motion of less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 10 percent rating.  

b.)  From February 12, 2009 until January 5, 2011

At a February 2009 private physical therapy examination, the Veteran reported low back pain.  Range of motion was 5-10 degrees in all motions.  The examiner noted no ankylosis.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 40 percent for this time period.  Between February 12, 2009 and January 5, 2011, the Veteran did not exhibit unfavorable ankylosis of the entire thoracolumbar spine.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 40 percent rating, as none of the medical evidence of record shows unfavorable ankylosis.  

c.)  From January 5, 2011 until January 3, 2013

At a January 2011 VA examination, the Veteran reported stiffness, fatigue, decreased motion, erectile dysfunction, difficulty standing, and flare-ups causing functional impairment.  Range of motion was as follows: forward flexion of 0-35 degrees, extension of 0-10 degrees, right and left lateral flexion of 0-10 degrees, and right and left lateral rotation of 0-10 degrees.  The examiner noted no pain on movement, muscle spasm, tenderness, guarding, weakness, or ankylosis.  The examiner also noted no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 20 percent for this time period.  From January 5, 2011 until January 3, 2013, the Veteran did not exhibit forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 20 percent rating, as none of the medical evidence of record shows a range of motion of 30 degrees.  

d.) Since January 3, 2013

At a January 2013 VA examination, the Veteran reported stiffness, difficulty standing, and flare-ups affecting functionality.  Range of motion was as follows:  forward flexion of 0-30 degrees, extension of 0-0 degrees, right and left lateral flexion of 0-15 degrees, and right and left rotation of 0-15 degrees.  The examiner noted functional loss amounting to less movement than normal, weakened movement, excess fatigue, pain on movement, guarding, and the regular use of a cane.  The examiner noted no ankylosis.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 40 percent for this time period.  Since January 3, 2013, the Veteran did not exhibit unfavorable ankylosis of the entire thoracolumbar spine.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 40 percent rating, as none of the medical evidence of record shows unfavorable ankylosis.  

Cervical Spine

For VA purposes,  normal forward flexion of the cervical spine is 0-45 degrees, extension is 0-45 degrees, left and right lateral flexion are 0-45 degrees, and left and right lateral rotation are 0-80 degrees.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the diagnostic criteria pertinent to spinal disabilities, a 10 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or a combined range of motion of greater than 170 degrees, but not greater than 335 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 20 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or a combined range of motion of no greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243.  

a.)  Prior to February 12, 2009

At an August 2007 VA examination, the Veteran reported stiffness of the cervical spine, flare-ups resulting in incapacitation, and pain with movement.  Range of motion was as follows: forward flexion of 0-45 degrees, extension of 0-5 degrees, right lateral flexion of 0-20 degrees, left lateral flexion of 0-30 degrees, right rotation of 0-85 degrees, and left rotation of 0-80 degrees.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 10 percent for this time period.  Prior to February 12, 2009, the Veteran did not exhibit forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or a combined range of motion of no greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 10 percent rating.  

b.)  From February 12, 2009 until January 3, 2013

At a February 2009 private physical therapy examination, the Veteran reported neck pain affecting his ability to drive and sit for prolonged periods of time.  Range of motion was as follows: forward flexion of 0-20 degrees, extension of 0-0 degrees, left rotation of 0-5 degrees, right rotation of 0-10 degrees, and right and left lateral flexion of 0-5 degrees.  The examiner noted no ankylosis.  

At a January 2011 VA examination, the Veteran reported stiffness, weakness, decreased motion, and flare-ups affecting functionality.  Range of motion was as follows: forward flexion of 0-25 degrees, extension of 0-0 degrees, right and left lateral flexion of 0-0 degrees, and right and left rotation of 0-0 degrees.  The examiner noted no pain on movement, muscle spasm, tenderness, guarding, weakness, or ankylosis.  

Based on the foregoing , the Board finds that the Veteran does not meet the criteria for a rating in excess of 20 percent for this time period.  From February 12, 2009 until January 3, 2013, the Veteran did not exhibit forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 20 percent rating, as his forward flexion is greater than 15 degrees and there is no ankylosis.  

c.)  Since January 3, 2013

At a January 2013 VA examination, the Veteran reported stiffness preventing him from stooping down, cold weather intolerance, cracking and popping, and flare-ups affecting functionality.  Range of motion was as follows: forward flexion of 0-10 degrees, extension of 0-10 degrees, right and left lateral flexion of 0-15 degrees, and right and left rotation of 0-10 degrees.  The examiner noted that functional impairment results in less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner noted no guarding and no ankylosis.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 30 percent for this period.  Since January 3, 2013, the Veteran has not exhibited unfavorable ankylosis of the cervical spine.  Rather, evidence of record shows that he still retains some range of motion of the cervical spine.  

As none of the medical evidence of record shows that the Veteran has IVDS throughout the period on appeal, evaluation under Diagnostic Code 5243 is not applicable for any of the above ratings.  

The Board has considered the Veteran's reports of functional impairment due to lumbar and cervical spine pain.  The record shows that the Veteran reported pain with flare-ups associated with both disabilities.  However, both his lumbar and cervical spine have shown retained ranges of motion on evaluations during the periods of time considered here.  The medical record shows no evidence of the Veteran being completely unable to perform his daily activities as a result of pain, weakness, or incoordination.  Overall, the medical and lay evidence of record does not suggest functional limitation beyond that contemplated by the current evaluations.  

To the extent that the Veteran has pain, weakness, fatigability, or incoordination of the lumbar and cervical spine, the Board finds that these symptoms are contemplated by his currently assigned disability evaluations.  38 C.F.R. § § 4.40, 4.45.

Extraschedular

The above describes the bases for the assigned ratings for the Veteran's lumbar spine and right shoulder disabilities.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  TDIU

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The Board takes judicial notice that this amount was $12,119 (for one person under the age 65) and $11,173 (for one person age 65 or older) in 2013, which is most recent year for which poverty level data was published.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, http://www.census.gov/hhes/www/poverty/data/threshld/; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").

In this case, the Veteran is currently rated at 30 percent for radiculopathy of the left upper extremity, 20 percent for radiculopathy of each lower extremity, 40 percent for degenerative disc disease of the lumbar spine, 30 percent for degenerative disc disease of the cervical spine, 20 percent for left knee instability, 20 percent for right knee instability, 20 percent for left knee status post ligament repair, and 10 percent for a right knee condition associated with left knee status post ligament repair.  Therefore, the Veteran has a combined rating of 90 percent and at least one disability rated at 40 percent or more, meeting the threshold criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Veteran may be eligible for total disability rating if VA determines that he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

The Veteran testified at his February 2014 hearing that he is self employed as a property inspector because he cannot be hired due to his service-connected disabilities, and that this constitutes non-gainful employment.  The evidence reflects that the Veteran has worked as a leasing agent and in sales, and that he has been self employed as a property inspector since January 2009, making no more than $1,000 per month and losing 20-25 weeks of working time due to his disabilities.  Based on his estimated annual income, the Veteran's current employment is likely just at, or under, the threshold.  Therefore, he is considered involved in marginal, non-gainful employment.  Throughout the period on appeal, the Veteran has consistently stated that pain from his service-connected disabilities has prevented him from working.  In a February 2014 statement, the Veteran asserted that his disabilities have prevented him from working more than 20 hours a week and have rendered him unemployable by any company.  

The Veteran's assertions are supported by the medical evidence of record.  In February 2014, the Veteran's private physician opined that the Veteran was unable to work due to his spine disabilities and secondary radiculopathy, as these conditions prevented him from standing or walking.  In a January 2013 VA examination report, the examiner opined that the Veteran's lumbar spine disability affected his ability to work because it rendered him unable to sit or stand for prolonged periods of time.  

The medical and lay evidence of record shows that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The Board notes that entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  In view of the Veteran's disabilities and symptoms, he appears to be precluded from both sedentary and active occupations.  The severity of the Veteran's disabilities are therefore such that he is unable to secure and follow a substantially gainful occupation for which he has experience and training.  

The Board finds that the Veteran's service-connected disabilities prevent him from finding and maintaining substantially gainful employment.  Accordingly, assignment of a TDIU is warranted.  To this extent, the claim is granted.  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 12, 2009 is denied.  

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine from February 12, 2009 until January 5, 2011 is denied.  

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from January 5, 2011 until January 3, 2013 is denied.  

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine since January 3, 2013 is denied.  

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 12, 2009 is denied.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine from February 12, 2009 until January 3, 2013 is denied.  

Entitlement to a rating in excess of 30 percent for degenerative disc disease of the cervical spine, since January 3, 2013 is denied.  

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


